       Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 1 of 33


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                           :
TONY DEWITT
                                           :

      v.                                   :    Civil Action No. DKC 18-3202

                                           :
WILLIAM RITZ, et al.
                                           :

                              MEMORANDUM OPINION

      Presently pending and ready for resolution in this civil

rights case is Defendants’ motion to dismiss Plaintiff’s complaint

as a litigation sanction based upon witness tampering and the

fabrication of evidence.            (ECF No. 48).              The issues have been

briefed,     and   the    court    now     rules,       no   hearing    being   deemed

necessary.     Local Rule 105.6.               For the following reasons, the

motion to dismiss will be granted, but Defendants will be directed

to   supplement     the    record    in     order       to   make    the   evidentiary

foundation for some of the exhibits clear.

I.    Background

      This   civil   rights       action       arises    out    of   the   arrest   and

prosecution of Plaintiff, Tony DeWitt, for murder and attempted

murder in the Circuit Court for Baltimore City.                      On July 5, 2002,

Sherene Moore and Maurice Booker were shot in Baltimore City.                       Ms.

Moore, only sixteen, was fatally wounded. Maurice Booker survived.

(ECF No. 1, ¶ 18).        In November 2003, a jury sitting in the Circuit

Court for Baltimore City convicted Plaintiff of the first-degree
         Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 2 of 33


murder of Ms. Moore, attempted first-degree murder of Mr. Booker,

and use of a handgun in a crime of violence.1           He was sentenced to

life imprisonment plus a consecutive term of twenty years.

     On February 22, 2007, the Court of Special Appeals of Maryland

affirmed Mr. DeWitt’s conviction and, on June 8, 2007, the Court

of Appeals of Maryland denied his petition for writ of certiorari.

Having exhausted his options for direct appeal, Mr. DeWitt filed

a petition for writ of actual innocence alleging newly discovered

evidence on August 9, 2010.2         Shortly thereafter the Circuit Court

for Baltimore City denied this petition.

     Then, in December 2013, Mr. DeWitt filed a Petition for Post-

Conviction      Relief    alleging    that   he   had   unearthed    another

exculpatory document (the “Questioned Document”).              (See ECF No.

48-12).     The Questioned Document purported to be a police report

containing a statement that a witness named Tyrell Curtis gave to


     1  At trial, the State theorized that the shooting was
motivated by a turf war between rival drug dealers with Maurice
Booker on one side, and Plaintiff and George Gaines on the other.
Fifteen hours after the shooting of Moore and Booker, George Gaines
was murdered in retaliation. (See ECF No. 48-5, at 3-4).

     2 In that petition, Mr. DeWitt alleged that he had uncovered
an exculpatory statement that a witness named Shanon Lewis had
given to a Baltimore Police Department (“BPD”) detective
indicating that “she was present at the time of the crime and she
witnessed the shooter . . . ‘Mwamba Epps’ commit the crime[.]”
(ECF No. 48-7, at 3, 16-17). Mr. DeWitt stated that he learned of
this document for the first time as the result of a Maryland Public
Information Act (“MPIA”) request he made to the State’s Attorneys’
Office in May 2010. He received the records on May 17, 2010. (ECF
No. 48-9, at 37). He relied on the witness statement to advance
an ineffective assistance of counsel claim, arguing that his lawyer
failed to investigate Ms. Lewis thoroughly. (ECF No. 48-7, at 7).
                                 2
          Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 3 of 33


BPD Detective, Mark Veney, on December 10, 2002, indicating that

“he witnessed George Gaines come around the corner shooting at

everybody . . . [and] that Tony DeWitt had nothing to do with the

shooting.”       (Id.).    The document appeared to be signed by both

Detective Veney and a BPD Sergeant named Garnell Green. Mr. DeWitt

claimed that he had never seen the document before and had learned

of it only as a result of his May 2010 MPIA request.3              He attached

the   Questioned       Document   to    his   petition   for   post-conviction

relief.      (Id.).

      A post-conviction hearing was held in July 2015.               (ECF No.

48-10, at 2).         At the hearing, he was allowed to add, orally, an

ineffective assistance of counsel claim on the ground that his

attorney had failed to develop Tyrell Curtis as a witness at his

murder trial.       (Id., at 73).4      Mr. Curtis testified at the hearing

corroborating the “newly discovered” police report and stating

that he did in fact give the statement attributed to him therein.

(See ECF No. 48-13, at 19).            Maurice Booker also testified at the

hearing on Plaintiff’s behalf.            Trial counsel testified and said

that, although he had access to the prosecutor’s file, he did not

recall seeing the report.         Relying on the Questioned Document, its



      3Despite claiming that he learned of the document in May
2010, Mr. DeWitt made no mention of it in his August 2010 petition
for writ of actual innocence. (See generally ECF No. 48-7).

      4Plaintiff’s petition also raised twenty-four other grounds
for relief, all of which the circuit court rejected. (See ECF No.
48-10, at 2-7).
                                 3
        Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 4 of 33


assumed    presence   in   the   prosecutor’s    file,   and     Mr.   Curtis’s

testimony bolstering it, the post-conviction court determined that

Mr. DeWitt’s attorney must have seen the report and should have

interviewed Mr. Curtis given the exculpatory information in the

report.      Accordingly,     the   circuit    court   granted    Plaintiff’s

petition for post-conviction relief and he was released from prison

in October 2015.

     In October 2018 Plaintiff filed the present action against

seven BPD officers for malicious prosecution and conspiracy to

violate the Fourth and Fourteenth Amendments.              Plaintiff alleges

that Defendants “manufactured inculpatory evidence” against him

and ignored “numerous exculpatory statements that [Plaintiff] was

not the shooter.”      (ECF No. 1, ¶¶ 1-5).       The claims against four

of the named defendants and the claim for conspiracy to violate

the Fourth and Fourteenth Amendments were dismissed in January

2020.     (ECF No. 39).       In the months that followed, discovery

commenced on the surviving allegation of malicious prosecution

against     the   remaining      Defendants:     William     Ritz,      Gregory

MacGillivary, and Kevin Turner.

     On July 22, 2020, Defendants filed the currently pending

motion to dismiss Plaintiff’s complaint as a litigation sanction

alleging that Plaintiff had tampered with witnesses and fabricated

the Questioned Document in order to deceive the state court into

granting    his   post-conviction    petition    and   releasing       him   from

prison.    Defendants also contend that Mr. DeWitt intended to rely
                                      4
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 5 of 33


on the same fabricated evidence and false testimony to support his

claims in the instant proceeding.        (ECF Nos. 48, at 3; 67, at 8).

     On August 5, 2020, Plaintiff simultaneously moved to strike

Defendants’ motion and requested more time to respond so that he

could conduct discovery into the allegations.         (ECF No. 51).    On

August 18, 2020, Plaintiff’s attorney, Robert E. Joyce of the Law

Office of Barry R. Glazer, LLC moved to withdraw himself as

attorney for Plaintiff.      (ECF No. 53).       The court granted the

motion on October 16, 2020, leaving Mr. Charles Edwards, IV as the

sole counsel of record for Plaintiff.         (ECF No. 54).     Following

a recorded telephonic conference on December 8, 2020, the court

granted Plaintiff an additional 14 days to file a substantive

response to the allegations.      (ECF No. 57).     After receiving yet

another extension in late December, Plaintiff filed his response

on January 6, 2021.    (ECF No. 64).      Defendants replied on February

3, 2021.   (ECF No. 67).

II. Motion to Dismiss

     A. Inherent Power of the Court to Dismiss as a Sanction for
     Misconduct

     “Federal courts have the inherent power to dismiss an action

with prejudice as a sanction.”          In re Jemsek Clinic, P.A., 850

F.3d 150, 158 (4th Cir. 2017).          “This power is organic, without

need of a statute or rule for its definition, and it is necessary

to the exercise of all other powers.”          United States v. Shaffer

Equipment Co., 11 F.3d 450, 461 (4th Cir. 1993).            “The courts’

                                    5
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 6 of 33


inherent powers exist to preserve the integrity of the judicial

process and the resources needed to resolve disputes in an orderly

and expeditious manner—two indispensable assets in any nation

dedicated to the rule of law.”          In re Jemsek, 850 F.3d at 157

(citing Chambers v. NASCO, Inc., 501 U.S. 32, 43–46 (1991)).           “The

courts must protect the integrity of the judicial process because,

‘[a]s soon as the process falters . . . the people are then

justified in abandoning support for the system.’”           Silvestri v.

Gen. Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001) (citing

Shaffer, 11 F.3d at 457).

     “Mindful of the strong policy that cases be decided on the

merits, and that dismissal without deciding the merits is the most

extreme sanction,” a court must exercise its dismissal power with

restraint and “may do so only after considering several factors[.]”

Shaffer, 11 F.3d at 462.      In evaluating whether dismissal is an

appropriate sanction, the court considers:

          (1) the degree of the wrongdoer’s culpability;
          (2) the extent of the client’s blameworthiness
          if the wrongful conduct is committed by its
          attorney, recognizing that [courts] seldom
          dismiss claims against blameless clients; (3)
          the prejudice to the judicial process and the
          administration of justice; (4) the prejudice
          to the victim; (5) the availability of other
          sanctions to rectify the wrong by punishing
          culpable    persons,    compensating    harmed
          persons, and deterring similar conduct in the
          future; and (6) the public interest.
Id., at 462-63. Dismissal is justified where “a party deceives a

court or abuses the process at a level that is utterly inconsistent

with the orderly administration of justice or undermines the
                                    6
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 7 of 33


integrity of the process[.]”     Id., at 462; see also Projects Mgmt.

Co. v. Dyncorp Int’l LLC, 734 F.3d 366, 373 (4th Cir. 2013).             A

district court’s use of its inherent power to dismiss is subject

to an abuse of discretion standard on review.         See Hartford Ins.

Co. v. Am. Automatic Sprinkler Sys., Inc., 201 F.3d 538, 543–44

(4th Cir. 2000).

     Moreover, courts have considered, and imposed, sanctions when

the misconduct occurred primarily before other tribunals.              For

example, in Chambers, the Court observed:

          Fourth, Chambers challenges the District
          Court’s imposition of sanctions for conduct
          before other tribunals, including the FCC, the
          Court of Appeals, and this Court, asserting
          that a court may sanction only conduct
          occurring in its presence. Our cases are to
          the contrary, however.    As long as a party
          receives an appropriate hearing, as did
          Chambers, see 124 F.R.D., at 141, n.11, the
          party may be sanctioned for abuses of process
          occurring beyond the courtroom, such as
          disobeying the court’s orders. See Young [v.
          United States ex rel. Vuitton et Fils S.A.,],
          481 U.S. [787 (1987)] at 798, 107 S.Ct., at
          2132; Toledo Scale [v. Computing Scale Co.,
          261 U.S. 399 (1923)] at 426–428, 43 S.Ct., at
          465–466. Here, for example, Chambers’ attempt
          to gain the FCC’s permission to build a new
          transmission tower was in direct contravention
          of the District Court’s orders to maintain the
          status quo pending the outcome of the
          litigation and was therefore within the scope
          of the District Court’s sanctioning power.

Chambers, 501 U.S. at 57.       See also Roche Diagnostics Corp. v.

Priority Healthcare Corp., No. 2:18-CV-01479-KOB, 2020 WL 2308319,

at *6 (N.D. Ala. May 8, 2020) (discussing cases in which the

sanctioning court considered behavior in other cases that shared
                                    7
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 8 of 33


obvious linkages to its own case, e.g., the cases were consolidated

or involved the same parties and issues.).

     B. Procedure

     There is no rule or required procedure for assessing a

litigant’s alleged misconduct, and a request for sanctions can

arise in a variety of circumstances.           The bedrock fundamental

principle, however, is that a litigant must have notice and an

opportunity to be heard before sanctions are imposed: “A court

must, of course, exercise caution in invoking its inherent power,

and it must comply with the mandates of due process.”           Chambers,

501 U.S. at 50.

     C. Evidentiary Basis

     At least a decade ago, courts recognized that, to impose

severe sanctions for litigation abuse, they should employ the

heightened standard of clear and convincing evidence, rather than

a mere preponderance of the evidence:

               Whether it is sought under the Federal
          Rules of Civil Procedure or pursuant to this
          [c]ourt’s inherent power, the precise burden
          of proof in a motion for sanctions is unclear
          in the Fourth Circuit.

               However, proving misconduct occurred by
          “clear and convincing” evidence, as opposed to
          by a mere preponderance, certainly suffices.
          See Lahiri v. Univ. Music and Video Distrib.
          Corp., 606 F.3d 1216, 1219 (9th Cir. 2010)
          (“The burden of proof issue need not be
          resolved here because the district court’s bad
          faith finding is supported by clear and
          convincing evidence.” (internal citations
          omitted)); Shepherd v. ABC, Inc., 62 F.3d
          1469, 1476–78 (D.C. Cir. 1995) (citing several
                                    8
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 9 of 33


             other circuits in holding that the “clear and
             convincing” standard is required to impose
             default judgment, whereas preponderance is the
             standard    for   imposing    less    dramatic
             sanctions); Balcar v. Bell and Assoc., LLC,
             295 F.Supp.2d 635, [640] (N.D.W.Va. 2003)
             (“Because the court’s inherent power to
             sanction should be exercised with caution and
             discretion, some circuits have held that clear
             and convincing evidence of bad faith and
             vexatious behavior is required for a court to
             exercise its inherent authority to sanction.
             Although the Fourth Circuit appears not to
             have addressed the issue, this Court believes
             it, too, would adopt the clear and convincing
             evidence standard with regard to the [c]ourt’s
             inherent power to sanction.”         (internal
             citations omitted)).

Glynn v. EDO Corp., No. JFM-07-01660, 2010 WL 3294347, at *2 (D.Md.

Aug. 20, 2010).     Of course, the Federal Rules of Evidence apply

and govern the authentication of evidence.

III. Analysis

     A. Plaintiff’s Misconduct Falls Within the Scope of this
     Court’s Sanctioning Power Because the Post-Conviction
     Proceedings and the Present Case are Immutably Linked.

     Plaintiff’s remaining claim is for malicious prosecution

under 42 U.S.C. § 1983.       As noted before, in the United States

Court of Appeals for the Fourth Circuit, the term “§ 1983 malicious

prosecution claim” is a conventional, but imprecise, reference to

a   Fourth    Amendment   claim   for    unreasonable     seizure      which

incorporates certain elements of the common law tort [of malicious




                                    9
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 10 of 33


prosecution].”5   The complaint is far from precise, but the overall

perspective is described in paragraphs 3 and 4:

               3. In this case, Sherene Moore was
          fatally gunned down on her sixteenth birthday
          and Maurice Booker was gunned down and
          survived after a gunman blindly fired multiple
          shots from around a corner at a number of
          people congregated on and around a nearby
          porch.   There was only one person that the
          Defendants identified as an eyewitness to the
          shootings, Maurice Booker. However, prior to
          making an alleged identification of Mr. Dewitt
          in a second interview, Maurice Booker stated
          in a first interview that he did not know the
          identity of the shooter and that he had merely
          seen the shooter’s arm that was extended
          around a corner.    He was then told by the
          Defendants that Mr. Dewitt shot him and in no
          uncertain terms that the adult members of his
          family would be incarcerated and that the
          children would be put in foster care if he did
          not fabricate an identification of Mr. Dewitt.
          Likewise, Maurice Booker’s sister, Tasha
          Booker, was threatened that if she did not
          fabricate corroborating evidence bolstering
          Maurice Booker’s phony identification of Mr.
          Dewitt, that [] she would be falsely
          prosecuted on unrelated charges.          And,
          Shamecca Bryant, Mr. Dewitt’s friend that he
          had been out with till well after the shooting
          was threatened that if she did not cooperate
          with the Defendants she would go to prison for
          thirty three years.

               4. Where the Defendants did not possess
          any eyewitness testimony inculpating Mr.
          Dewitt as the shooter that was not the product
          of their coercive threats, they did possess
          numerous exculpatory statements that Mr.
          Dewitt was not the shooter. One example was

     5 Lambert v. Williams, 223 F.3d 257, 261-63 (4th Cir. 2000)
(clarifying “that there is no such thing as a ‘§ 1983 malicious
prosecution’ claim” and explaining the term “is simply a claim
founded on a Fourth Amendment seizure”); see also Durham v. Horner,
690 F.3d 183, 188 (4th Cir. 2012) (describing malicious prosecution
claims as “inartfully termed”).
                                 10
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 11 of 33


          the statement of Shannon Lewis, who was
          present when a man by the name of Mwambe Epps
          took credit for the shooting. Another example
          was   Tyrell  Curtis,   an   eyewitness,   who
          identified George Gaines as the shooter. As
          well, Damion Young made a statement to the
          Defendants that George Gaines was the shooter.

(ECF No. 1, at 4-5).      The evidence upon which those assertions

rest include a police report and the testimony of Tyrell Curtis,

Maurice Booker, and Cornell Booker.      Defendants contend that those

pieces of evidence are fabricated and the result of bribery.

     In response, Mr. DeWitt argues that his complaint does not

rely on the Questioned Document to prove that the Defendants

violated his rights secured under the United States Constitution,

and that much of the evidence material to the claim in this court

was already in the record of the criminal prosecution and preceded

any of his phone calls.6      These arguments fail for two reasons.

First of all, “a malefactor, caught red-handed, cannot simply walk

away from a case, pay a new docket fee, and begin afresh.         History

is not so glibly to be erased.    Once a litigant chooses to practice

fraud, that misconduct infects his cause of action, in whatever




     6 Plaintiff also incorrectly asserts the standard.     Rather
than arguing that the Shaffer factors do not warrant dismissal, he
instead argues that the court is required to view the evidence in
the light most favorable to him as the non-moving party. (See ECF
No. 64, at 3).    This is wrong because Defendants do not seek
dismissal on Fed.R.Civ.P. 12(b)(6) grounds.     Rather, Defendants
move to dismiss the complaint as a sanction for litigation
misconduct pursuant to Fed.R.Civ.P. 41 and this court’s inherent
authority. (See ECF No. 48, at 1).
                                11
       Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 12 of 33


guise it may subsequently appear.”            Aoude v. Mobil Oil Corp., 892

F.2d 1115, 1121 (1st Cir. 1989).

       Second, in order to prove his § 1983 claim, Plaintiff will

have to establish that the criminal proceeding terminated in his

favor.7       See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (“We

hold       that,   in   order      to     recover     damages    for    allegedly

unconstitutional conviction or imprisonment, or for other harm

caused by actions whose unlawfulness would render a conviction or

sentence invalid, a § 1983 plaintiff must prove that the conviction

or sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized

to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254”),

accord, McDonough v. Smith, 139 S.Ct. 2149 (2019); Salley v. Myers,

971    F.3d    308,   313   (4th   Cir.   2020)     (“a   malicious    prosecution

plaintiff must ‘establish[ ] that charges were nolle prossed for


       7
       The Supreme Court recently granted certiorari in Thompson
v. Clark, No. 20-659. One of the questions presented is:

              Whether the rule that a plaintiff must await
              favorable termination before bringing a
              Section 1983 action alleging unreasonable
              seizure pursuant to legal process requires the
              plaintiff to show that the criminal proceeding
              against him has “formally ended in a manner
              not inconsistent with his innocence,” or that
              the proceeding “ended in a manner that
              affirmatively    indicates    his   innocence,”
              Lanning v. City of Glen Falls, 908 F.3d 19, 22
              (2d Cir. 2018); see also Laskar v. Hurd, 972
              F.3d 1278, 1293 (11th Cir. 2020) (acknowledging
              7-1 circuit conflict).
                                     12
        Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 13 of 33


reasons which imply or are consistent with innocence’”, citing

McKenney v. Jack Eckerd Company, 304 S.C. 21, 402 S.E.2d 887, 887

(1991)).     To do so, Plaintiff must rely on the grant of relief by

the state post-conviction court and the ensuing decision of the

State’s Attorney for Baltimore City not to pursue a retrial.               If,

as Defendants claim, dismissal of the charges was procured by fraud

and bribery, Plaintiff should not be allowed to rely on it to prove

his civil rights claim.

        B. Evidentiary Support for Exhibits

        Defendants   filed   a   comprehensive   motion,    accompanied      by

attachments described as exhibits.          (See ECF Nos. 48-1 – 48-26).

The motion, however, lacks precision in the evidentiary foundation

for some of the exhibits, i.e., they are not presented in the form

of affidavits or declarations, or authenticated documents.                Other

exhibits are sufficiently authenticated, either from their own

attributes, or from admissions by Plaintiff due to his failure to

deny.

        As noted above, there is no specific procedure governing this

type of motion.         But, to the extent it depends on evidence

presented to the court, the procedure for summary judgment is

helpful:

                  Under Fed.R.Civ.P. 56, a party making or
             opposing a summary judgment motion may cite to
             materials in the record even if they are not
             in admissible form—as of 2010, the standard is
             whether the identified facts could be put in
             admissible form, not whether they are in such
             form when submitted. See Ridgell v. Astrue,
                                      13
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 14 of 33


          2012 WL 707008, at *9 (D.Md. Mar. 2, 2012).
          If the opposing party believes the cited
          materials cannot be put in admissible form,
          that party “must” file an objection.      Id.;
          Herrera v. Ilhan, 2013 WL 3177884, at *3
          (D.Md. June 21, 2013) (same). Rule 56 thus
          contemplates a “multi-step process by which a
          proponent may submit evidence, subject to
          objection by the opponent and an opportunity
          [after an objection] for the proponent to
          either authenticate the document or propose a
          method to doing so at trial.” Ridgell, 2012
          WL 707008 at *9.    Absent an objection, the
          court may simply consider the proffered
          evidence. See Elat v. Ngoubene, 993 F. Supp.
          2d 497, 509 (D.Md. 2014) (court will consider
          all evidence cited by parties absent an
          objection); Niagara Transformer Corp. v.
          Baldwin Techs., Inc., 2013 WL 2919705, at *1
          n.1 (D.Md. June 12, 2013) (unauthenticated
          exhibits attached to motion for summary
          judgment considered by court “as being what
          they purport to be” because non-movant failed
          to object); see also Jones v. W. Tidwater
          Reg’l Jail, 187 F. Supp. 3d 648. 654 & n.5
          (E.D. Va. 2016) (considering evidence where no
          objection was raised and materials could be
          authenticated); Lauderdale v. Wells Fargo Home
          Mortg., 552 Fed.Appx. 566, 572 (6th Cir. 2014)
          (“Usually, when a party fails to object to
          evidentiary   materials   submitted   by   the
          opposing party in support of summary judgment,
          the objections are deemed forfeited or
          waived.”); 10A Charles A. Wright & Arthur R.
          Miller, Fed. Prac. & Proc. § 2722 (4th ed.
          2016) (“[D]ocuments inadmissible under the
          evidence rules may be considered by the court
          if not challenged”).

Kurland v. ACE Am. Ins. Co., No. CV JKB-15-2668, 2017 WL 354254,

at *3, n.2 (D.Md. Jan. 23, 2017).        Mr. DeWitt has not objected

that any exhibit (or evidence) cannot be put in admissible form,

although he challenges the weight of certain evidence.         Thus, the

court could consider all of the exhibits in the record.          However,

                                   14
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 15 of 33


out of an abundance of caution, Defendants will be required to

make explicit what appears obvious for some of those exhibits that

are not otherwise in evidentiary form.

     1. Exhibits 1-4

     Exhibits 1–4 are CDs of recorded telephone calls.        Defendants

recited that the recorded prison calls were obtained through a

subpoena served in this civil case on the Department of Public

Safety and Correctional Services.       Because discovery material is

not filed in the court file, the record does not contain that

subpoena, nor do the physical exhibits on file with the court

contain a copy of the subpoena, or any certification provided with

the full discovery response.         Rather, Defendants have merely

provided CDs of the recordings and an “Appendix A” which indexes

the calls with dates and timestamps.        Mr. DeWitt, however, does

not deny that it is his voice heard on those prison calls.             His

lack of objection constitutes admission by his failure to deny,

see Fed.R.Evid. 801(d)(2)(B)8, and can provide the evidentiary



     8 “When a statement is offered as an adoptive admission, the
primary inquiry is whether the statement was such that, under the
circumstances, an innocent defendant would normally be induced to
respond, and whether there are sufficient foundational facts from
which the jury could infer that the defendant heard, understood,
and acquiesced in the statement.”    United States v. Jinadu, 98
F.3d 239, 244 (6th Cir. 1996). “A party may manifest adoption of
a statement in any number of ways, including [through] words,
conduct, or silence. See Marshall v. Young, 833 F.2d 709, 716 n.3
(7th Cir. 1987).    We review the admission of evidence by the
district court for abuse of discretion.     See United States v.
D'Anjou, 16 F.3d 604, 610 (4th Cir.1994).”      United States v.
Robinson, 275 F.3d 371, 382–83 (4th Cir. 2001).
                                15
        Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 16 of 33


support for authentication.          Fed.R.Evid. 901.     Certainly, if he

was not the person on the calls, his response to this motion would

have said so.

        2. Exhibits 5-17

        Many of the exhibits are documents that were filed with or by

the state courts in Mr. DeWitt’s criminal case:              Exhibit 5-the

Court       of   Special   Appeals   opinion,   Exhibit   6-the    denial   of

certiorari by the Court of Appeals, Exhibit 7-the Petition for

Writ of Actual Innocence, Exhibit 8-the order denying the petition,

Exhibit 9-the Petition for Post-Conviction Relief,                Exhibit 10-

the post-conviction opinion, and Exhibit 11-the order denying the

motion to correct illegal sentence. Judicial notice of state court

documents is routine.         See, e.g., Fusaro v. Cogan, 930 F.3d 241,

245 n.1 (4th Cir. 2019) (citing Colonial Penn Ins. Co. v. Coil, 887

F.2d 1236, 1239-40 (4th Cir. 1989)); In re Under Armour Securities

Litigation, 409 F.Supp.3d 446, 456 (D.Md. 2019).            Plaintiff does

not dispute the accuracy of the copies attached to Defendants’

motion as Exhibits 5-11.

        The key document – the so-called “Questioned Document” - was

attached as an exhibit to Mr. DeWitt’s post-conviction petition9

and is included as Exhibit 12 to Defendants’ motion.              Because the

document was filed with the state court, it too is judicially

noticeable. Mr. DeWitt does not contest that it was filed in state


        9
       The Questioned Document was attached to Plaintiff’s post-
conviction petition as “Exhibit 4”.
                                16
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 17 of 33


court or that Exhibit 12 is an accurate copy.          He also does not

challenge the conclusion that the purported police report is a

forgery.    Rather, he argues that he does not rely on it in this

case and that he was in no position to create the forgery because

he was incarcerated.

     Exhibits 13 and 14 are the transcripts of the post-conviction

hearing.    They are certified by the court reporter and presumably

qualify for judicial notice as court records.

     Exhibits 15-17 are relied on by Defendants only to corroborate

portions of the jail call discussions contained in Exhibits 1-4

and Plaintiff does not dispute the accuracy of any of these

exhibits.    Exhibit 15 is the inmate locator for Tyrell Curtis

printed from a website.         Exhibit 16 is the docket for Tyrell

Curtis’ criminal case.      Exhibit 17 is a Division of Correction

Inmate Visitor Record for Mr. DeWitt, with the legend “DPSCS

PRODUCED” and a Bates number on each page.       Presumably those pages

were produced in discovery in this case.        Although such exhibits

are relied upon only to corroborate other exhibits, Defendants

should nonetheless properly authenticate them.

     3. Exhibits 18-20

     Exhibit 18 is the CV for Katherine Koppenhaver, Exhibit 19 is

the CV for Diana Mears, Exhibit 20 is the report from Forensic

Document    Examiners,   Inc.     Each   of   these   exhibits   lack   an

evidentiary foundation.     Mr. DeWitt questions the weight of the

expert report (which is not under oath) but does not contend that
                                   17
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 18 of 33


the experts would not testify as stated in the report, or that the

documents upon which they rely are in any way unauthentic or are

not what they purport to be. Defendants will be required to supply

appropriate declarations from the witnesses to that effect.

     4. Exhibits 21-26

     Exhibits 21, 22, and 23 are separate copies of the blank

reverse side of the police report.            Exhibit 24 is both sides of

the report.     Defendants’ motion recites that this document is

“[t]he original bubble report marked with [the] unique number [and]

currently   maintained   by   BPD’s    Case    Management   System   (“CMS”)

Department.”    (ECF No. 48, at 19 n.12).          Once again, Defendants

will be required to supply appropriate declarations to verify what

these documents are and where they were located.

     Exhibit 25 is a typewritten account of the statement given by

Tyrell Curtis on April 4, 2003.            There is no substantiation for

the provenance of this document, although Mr. DeWitt does not

challenge it.

     Exhibit 26 is an excerpt of the testimony of Detective

Sergeant Garnell Greene from the trial transcript.          It is provided

only to demonstrate his rank at the time, and the transcript

excerpt appears to come from a court record.           Plaintiff does not

challenge its authenticity.     Thus, it is judicially noticeable.

     In summary, Defendants will be required to supplement the

record in order to lay a proper evidentiary foundation for Exhibits

15-25.
                                      18
        Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 19 of 33


        C. Evidentiary Findings

        The   evidentiary      record,       once   Defendants      complete   the

foundation      as   outlined      above,      establishes   that     Mr.   DeWitt

deliberately fabricated an exculpatory police report and bribed

multiple witnesses to testify in accordance with the contents of

that fabricated report at his post-conviction hearing.                 The record

also makes clear that Plaintiff intended to rely on the same

fabricated report and perjured testimony in the instant case.

        1. Evidence that the Questioned Document is Fabricated

        Defendants include as an exhibit a detailed report by two

certified forensic document examiners, Katherine Koppenhaver and

Diana    Mears.      (ECF   No.    48-20).       The   examiners    reviewed   the

Questioned Document-purporting to contain Detective Veney and

Sergeant Green’s signatures-and upwards of thirty other documents

containing their known signatures.               The examiners concluded that

the   Questioned     Document      “is   not    authentic”   but,    rather,   was

“fabricated” by filling in the blank back page of an existing two-

sided BPD report retrieved from the State’s Attorneys’ file. (Id.,

at 7).

        The expert report highlights multiple irregularities that

expose    the     Questioned      Document     as   fraudulent.       First,   the

Questioned Document contains the exact same unique identifying




                                         19
       Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 20 of 33


number as a known BPD report previously existing in the file.10

The back page of the known report, however, is entirely unfilled

in both the SAO file and the BPD’s file.               (See ECF Nos. 48-21 &

48-24).         Second, the Questioned Document “contains hole punches

and ‘trash marks’ (imperfections, scratches, or dirt from a copy

machine which is visible on a photocopy) that line up perfectly

with the unfilled SAO copy.”         (ECF No. 48-20, at 11-13).        This is

a clear indication that the SAO copy was used to create the forged

copy    which     Plaintiff   alleges   is    “newly   discovered.”     Third,

inspection        of   Sergeant   Green’s    signature    on   the   Questioned

Document reveals tremors, blunt endings, slower writing speed,

different initial and terminal strokes, and a lack of pressure

patterns. Each of these characteristics is indicative of a copying

process.        (See ECF No. 48-20, at 8-10).

       Aside from the experts’ findings, Defendants also point out

signs of forgery readily apparent to a layperson.                For example,

while the Questioned Document is purportedly authored by Detective

Veney,      a     homicide    detective,     it   misspells    “homicide”    as

“homocide.”         It also mistakenly lists Sergeant Garnell Green,

Veney’s boss, as a detective.               This constitutes a significant

demotion of Sergeant Green’s rank and thus, is an error that an

inferior officer would be unlikely to make.              Finally, the “report



       10
        Each double-sided BPD report contains its own unique
identifying number that serves for purposes of document tracking,
similar to a Bates number.
                                20
       Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 21 of 33


form indicates that the subject’s name should be completed in the

order of last name then first name” but the Questioned Document

“ignores this instruction and reads ‘Tyrell Curtis’ – first name

and then last name.”           (ECF No. 48, at 22) (citing ECF No. 48-12).

As Defendants point out, this would be an unlikely mistake for an

experienced Detective such as Veney to make because he would have

been quite familiar with the format of the form.

       2. Evidence of Witness Tampering

       Defendants also submitted multiple hours of recorded prison

calls which capture Plaintiff promising to pay Tyrell Curtis,

Cornell Booker, and Maurice Booker in exchange for their favorable

testimony at his post-conviction hearing.                 In addition, the calls

confirm that Plaintiff asked another witness, Larry Mitchell, to

provide false testimony of police misconduct.                The calls span from

March 2013 through October 2015.

       a. Tyrell Curtis

       A   series   of    calls    throughout     March    2013     show    Plaintiff

conspiring      with     his   girlfriend,      Yvette    Gray     (“Yvette”),      and

friend, Antonio McDougald (“Doodles”), to purchase false testimony

from   Tyrell    Curtis.         Yvette   and    Doodles    commonly       served    as

intermediaries,        relaying     messages      or     letters    to     Curtis   on

Plaintiff’s behalf so that the two could communicate without

creating a record of direct contact. Through these communications,

Plaintiff provided Curtis with scripted testimony to present at

his post-conviction hearing.
                                          21
       Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 22 of 33


       In March 2013, Yvette confirmed that Curtis was willing to

accept Plaintiff’s bribe.         During a call with Plaintiff, she

stated, “I got good news . . . [Curtis] only want half up front

. . . Doodles said he told [Curtis] he’s gonna give him a buck

fifty . . . and then give the rest when you go to court.”                (ECF

No. 48-4, at 3/14/2013, 7:27:43 PM, 1:49-2:05).11            On that same

call, Plaintiff instructed Yvette to “tell [Doodles] to make sure

that [Curtis] know everything that this shit gonna be.             Once he

put it on record it’s on the record.            Ain’t no switching up.”

(Id., at 3/14/2013, 7:27:43 PM, 7:58-8:10).          The next day Yvette

informed Plaintiff that “[Curtis] asked Doodles for 50.              I told

Doodles . . .    give him the 50 and come get it from me.”         (Id., at

3/15/2013, 8:30:34 PM, 5:31-5:39).

       In June 2013, Plaintiff urged Doodles to ensure that Curtis

had read the scripted testimony he provided: “You gotta definitely

make sure that uh.      You know what I mean like all the stuff that

I wrote you because you know they gonna ask him questions and shit

like that right? . . . make sure everything tight.”               (Id., at

6/26/2013, 6:05:34 PM, 3:18-3:36).           Doodles replied: “Yeah, I

already, I prepped him, I prepped him.          But I’m gonna, I’m gonna

do it again, you know what I mean when it get closer, you feel

me?”    (Id.).



       11
       Time stamp notations indicate the exact start and end times
where the relevant quotations can be heard on the CD recordings.
(See ECF Nos. 48-1 – 48-4).
                                22
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 23 of 33


     In July 2013, Doodles spoke with Plaintiff and confirmed that

he successfully “got Tyrell a deposit.”           (Id., at 7/30/2013,

8:34:34 PM, 8:09-8:19).      In response, Plaintiff chided him for

using Tyrell’s real name, exclaiming “Don’t do that!”         (Id.).   In

November 2013, one month before Plaintiff filed his petition for

post-conviction relief in the circuit court, Doodles reassured

Plaintiff that he had “been keeping tight contact on Tyrell.”

(Id., at 11/24/2013, 7:14:36 PM, 20:02-20:12).         In December 2013

Plaintiff filed his petition for post-conviction relief naming

Tyrell Curtis as a witness who gave a statement to police that he

witnessed George Gaines commit the murder.

     Plaintiff also continued communicating with Curtis in the

months leading up to his post-conviction hearing.            In December

2014 and again in February 2015, Plaintiff mailed Yvette letters

to deliver to Curtis laying out the details of his testimony. (See

ECF No. 48-2, at 2/13/2015, 7:02 PM, 24:24-24:34) (“I wanted him

to read over, so he can know.      You know what I’m saying . . . so

he . . . won’t be getting there lookin’ stupid, sounding crazy.”).

Despite their frequent contact, Curtis testified at the post-

conviction hearing that he had not had any contact with Plaintiff

since the shooting in 2002.     (See ECF No. 48-13, at 37).

     b. Cornell and Maurice Booker

     The recordings also reveal Plaintiff’s attempts to coordinate

the details of Cornell and Maurice Booker’s testimony. Five months


                                   23
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 24 of 33


before the hearing, on a February 12, 2015 call, Plaintiff told

Cornell Booker:

          So basically, what I need you to do is . . .
          say that . . . the state gave you a deal and
          shit and that’s how you copped out to the time
          that you got, and your . . . brother, he . . .
          said the things that he said because of the
          simple fact that the police promised to do
          this . . . . that’s basically what I need you
          to do . . . I definitely need your help . . .
          I definitely appreciate this shit . . . I get
          my lawyer and shit to uh, to send you a summons
          and shit, right . . . So if you need a ride
          down that motherfucker I can get my wife or
          . . . Doodles to come scoop you up . . . if
          you don’t got no ride to go down to [the]
          courthouse and shit, she would do that . . .
          But before you all get down there to do a
          deposition I just wanna chop it up . . . first
          with you so you’ll know exactly what to say
          and what, you know what I mean . . . before I
          put it in [my lawyer’s] hands, I want to make
          sure that y’all were straight with it.

(ECF No. 48-2, at 2/12/2015, 12:32:37 PM, 16:26-27:57).                Later

that day, Plaintiff called Maurice Booker and stated:

          So the main thing is, basically, is you
          sticking to the whole, the whole script. You
          just gotta be convincing.     You know what I
          mean . . . you just gotta basically be, you
          know, you know what was said and everything
          far as you being there . . . I’m gonna
          highlight you [to my lawyer] . . . ‘cuz I . . .
          wrote uh, I got a letter, half of it, what I
          got one written to your brother . . . I wantin’
          to wait to talk to you first before I . . .
          put the joint together for you . . . I’m gonna
          mail that out so you should get it between
          . . . Wednesday and Thursday . . . once you
          get the letter you’ll know where I’m headed
          because I don’t wanna do it over the phone
          like that . . . so I’m gonna send it off to
          you and we can go from there . . . if you need


                                   24
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 25 of 33


           a ride down, I can get my wife . . . or
           Doodles.

(Id., at 2/12/2015, 8:20:42 PM, 10:27-16:12).

      One month before the hearing was scheduled to occur, Plaintiff

promised Maurice Booker that he would pay him and his brother

$10,000 each for their testimony:

           Me and you and my lawyer, we gonna work
           something out as far as a contract where as
           though I give you and your brother ten stacks
           a piece because that’s when I can sue their
           ass for a lot of their bull-shit they did in
           my trial.   And . . . if everything pan out
           right, I, I, I can definitely I wanna lace, I
           can lace your pocket and your brother pocket
           for real, right because I’m still, I’m still
           gonna need you all in my civil suit . . . I’m
           trying to bust the state for all the money I
           can    get     off    these    motherfuckers.

(ECF No. 48-1, at 6/14/2015, 8:22:39 PM, 14:05-16:48).

      c. Larry Mitchell

      The recordings confirm that Plaintiff also asked his friend,

Larry Mitchell, to “come through” for him and provide false

testimony of police misconduct at his post-conviction hearing.

The   following   exchange   occurred    between   Plaintiff   and      Larry

Mitchell on a three-way call orchestrated by Yvette in June 2015:

           Plaintiff: I need you, basically to hit them
           up on shit like, man [the Detectives] was
           trying to force you to say that you seen me
           uh, with guns and all the other type of shit,
           and, and, and you stuck with your guns . . .
           this the thing yo, from that last trial joint
           I subpoenaed, from the prosecutor, they gonna,
           they got the transcript.     So you can’t use
           . . . the plastic gloves shit. You dig what
           I’m saying. Because . . . all your testimony
           was that you just, all you know is that the
                                    25
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 26 of 33


           motherfucker was light skinned and shit,
           right. In court, you gonna just. . . straight
           stick with the same thing. But the whole thing
           is, I’m, I’m just trying to pinpoint, man I’m
           only trying to pinpoint the corruption from
           the police department and shit, right . . . as
           far as the threats and coercion and shit like
           that, that they was trying to force upon you
           because the same detectives and shit that,
           that, that uh, is no longer detectives no
           more, they the ones that questioned you.

           Larry Mitchell: They never         questioned     me.
           That’s what I’m saying.

           Plaintiff: Yeah, I know.

           Larry Mitchell: They never questioned me on
           your shit.

           Plaintiff: That’s the, that’s the point that
           I’m trying to make. I know that.

           Larry Mitchell: Oh, I get what you’re saying.
           I get what you’re saying.     Oh, I get what
           you’re saying. Aye ya, this what you gotta
           do, text me the uh, their names.

(ECF No. 48-1, at 6/20/2015, 7:52:47 PM, 4:09-6:38).          Plaintiff’s

complaint in the instant case relies on Larry Mitchell as a witness

to   support   the   allegation    that   police   ignored    exculpatory

statements that the shooter was light skinned when they arrested

Plaintiff, who is dark-skinned.       (See ECF No. 1, ¶ 41).

     3. Plaintiff’s Response to the Evidence

     In response to the evidence proving that the Questioned

Document was fabricated, Plaintiff merely contends that he could

not possibly have fabricated it because he “obviously would not

have [had] access to any of the machinery that one would need [to

do so]” while in prison.      (ECF No. 64, at 19).      This argument is
                                    26
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 27 of 33


unconvincing because, as made clear by the experts’ report, the

Questioned Document was fabricated using quite unsophisticated

means; and as made clear by the recordings, Plaintiff was aided in

his scheme by multiple third parties, any one of whom could have

assisted in fabricating the document.           Plaintiff attempts to

discount the expert report simply by asserting that “handwriting

experts can be hired to testify that any signature is suspect.”

(Id.).   This conclusory statement does not even attempt to grapple

with the merits of Defendants’ substantive assertions.

     Plaintiff also emphasizes the existence of an informal “while

you were out memo” which he states corroborates that there was, in

fact, a meeting between Tyrell Curtis and Detective Veney on

December 10, 2002.     From this fact alone, he argues, it can be

inferred that the Questioned Document is authentic.            Even if the

court ignored that Plaintiff fails to explain where the memo comes

from or the fact that it does not exist in the BPD file, the court

cannot make such a giant leap.     (See ECF No. 64-2, at 1).

     Regarding   the   extensive   evidence    of    witness    tampering,

Plaintiff responds that “[t]o the extent that [he] may have been

trying to secure the testimony of witnesses for their time and the

trouble that providing their testimony might cause them, he was

unmistakably clear that any such payments would have to be reduced

to a contract and go through his lawyer[.]”         (ECF No. 64, at 19).

This argument has not a shred of credibility for two reasons.

First, it ignores the quite obvious flaw that $10,000 is an
                                   27
        Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 28 of 33


inordinate amount of money to compensate a lay witness for his

time.        Second, it stands in direct contradiction to Plaintiff’s

recorded remarks to Maurice Booker that: “Me and you and my lawyer,

we gonna work something out as far as a contract where as though

I give you and your brother ten stacks a piece because that’s when

I can sue their ass . . . I’m trying to bust the state for all the

money I can get off these motherfuckers.”                       (ECF No. 48-1, at

6/14/2015, 8:22:39 PM, 14:05-16:48).

        In    sum,   Plaintiff’s     attempts    to    refute    the    overwhelming

evidence of his misconduct fall flat.                Having carefully considered

the   parties’       submissions,     the    court    concludes,       by    clear    and

convincing       evidence,    that    Plaintiff       deliberately          engaged   in

witness tampering and presented fabricated evidence to the state

court in order to obtain post-conviction relief leading to the

dismissal       of   his   criminal    charges.         Plaintiff      intended       and

attempted to rely on the same false evidence to support his claims

in the present suit.           First, the prison calls are essentially

conceded and cannot be interpreted as innocuous.                            Second, the

police report is an obvious fabrication.                  The existence of two

copies of the original report, in the prosecutor and police files,

is irrefutable, and uncontradicted, evidence that someone took the




                                            28
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 29 of 33


copy from the prosecutor’s office and clumsily added to the blank

second page.12

      D. Application of the Shaffer Factors

      All six Shaffer factors weigh firmly in favor of finding

involuntary dismissal an appropriate sanction here.         The first two

factors include: (1) the degree of the wrongdoer’s culpability and

(2) the extent of the client’s blameworthiness if the conduct was

committed by his attorney. In this instance, the first two factors

may   be   analyzed   simultaneously     because   the   wrongdoing     was

perpetrated by Mr. DeWitt – the client.             There is clear and

convincing   evidence   that   Plaintiff    fabricated    the   Questioned

Police Report and then bribed Tyrell Curtis, Maurice Booker, and

Cornell Booker to provide false testimony to bolster it.           This is

irrefutable from the recorded prison calls.        (See ECF No. 48-1, at

6/14/2015, 8:22:39 PM, 12:33-21:06) (“We gonna work something out

as far as a contract where . . . I give you and your brother ten

stacks a piece because that’s what I can sue [Defendants’] ass for

. . . I can lace your pocket . . . because I’m still, I’m still

gonna need you all in my civil suit.”).        Plaintiff’s actions were

not the result of a temporary lapse in judgment, but rather, a

deliberate scheme executed over the course of nearly two and a


      12Mr. DeWitt’s trial attorney testified at the post-
conviction hearing that he reviewed the prosecutor’s file prior to
trial and did not recall seeing the report of Tyrell Curtis’
interview. That testimony corroborates the conclusion that the
so-called Curtis’ interview did not take place and that the report
is fabricated.
                                29
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 30 of 33


half years.   It is clear that he meticulously planned the scheme

down to the last details including the careful use of pseudonyms

for those involved and the coordination of their transportation to

the courthouse steps. For these reasons, Mr. Dewitt is one hundred

percent personally culpable for his actions and the first two

factors weigh heavily in favor of dismissal.

     The third and fourth factors – prejudice to the judicial

process and victim – also support dismissal.          Defendants assert

that “it is difficult to conceive of a situation more prejudicial

to the administration of justice than the undoing of a jury’s

guilty verdict in a murder case based on falsified evidence

orchestrated directly by the accused and in concert with multiple

co-conspirators.”     (ECF   No.   48,   at   24).   The   court   agrees.

Exacerbating matters even further, however, is Plaintiff’s brazen

attempt to profit from his scheme by pursing the current civil

action and promising to pay conspirators for their lies out of the

anticipated proceeds of a fraudulent civil rights case.                Such

brazen actions make a mockery of the truth-seeking objectives of

the judicial system and weaken its credibility as an institution

deserving of public trust.      Moreover, Plaintiff’s actions injure

Ms. Moore’s family and the community by depriving them of the

closure provided by Plaintiff’s conviction for her murder, as well

as the Defendants in this case who have been forced to defend

themselves from suit.        In one fell swoop Plaintiff’s actions


                                   30
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 31 of 33


undermined    the   public     confidence       in   the    integrity     of    law

enforcement and the competence of state and federal courts.

      The fifth factor is the availability of sanctions other than

involuntary dismissal.        Plaintiff fails to suggest any alternative

sanctions that the court may impose.              Regardless, the court has

considered    whether    imposing    only       lesser     sanctions     such   as

requiring Plaintiff to pay costs and attorney’s fees or striking

the Questioned Report from the record would be adequate. Such

alternatives, by themselves, would be inadequate.                The gravity of

Plaintiff’s    misconduct      demands       application    of   the    strongest

penalty available. See Green v. Mayor & City Council of Baltimore,

198 F.R.D. 645, 647 (D.Md. 2001) (“[N]o lesser sanction than

dismissal could conceivably uphold the integrity of this Court as

a place where the submission of false documents or testimony is

not tolerated.”).       Indeed, courts have imposed dismissal as a

sanction in cases involving less egregious misconduct.                  See Mindek

v. Rigatti, 964 F.2d 1369 (3d Cir. 1992) (Upholding dismissal as

a sanction where plaintiffs repeatedly refused to comply with court

orders); Aoude v. Mobil Oil Corp., 892 F.2d 1115, (1st Cir.1989)

(Affirming district court’s ruling that dismissal was warranted

where the complaint was based upon bogus purchase agreement); Eppes

v.   H.E.   Snowden,    656   F.Supp.    1267     (E.D.Ky.1986)        (dismissing

counterclaim where backdated letters were produced in support of

counterclaim).


                                        31
     Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 32 of 33


     The sixth and final factor, the public interest, also supports

dismissal.     There is a strong public interest in preserving the

public confidence in the courts’ ability to adjudicate disputes

fairly on the basis of facts and legitimate evidence, not on

perjured testimony and forged evidence.           Our entire American

judicial system is premised on such values.        Dismissal is also in

the public interest because it deters others from engaging in

similar misconduct by sending the clear message to potential

offenders that attempts to game the system will not be tolerated.

     Thus, despite “the strong policy favoring the disposition of

cases on the merits,” the court finds Mr. Dewitt’s abuse of the

judicial process in this case so extreme as to “forfeit [his] right

to use the process.”     Rangarajan v. Johns Hopkins Univ., 917 F.3d

218, 229 (4th Cir.), cert. denied, 139 S. Ct. 2762, 204 L. Ed. 2d

1137 (2019).

     E. Attorneys’ Fees

     Defendants also seek an award of attorneys’ fees pursuant to

42 U.S.C. § 1988, as prevailing parties.         This is precisely the

situation in which fees are appropriate:

             In enacting § 1988, we stated, Congress sought
             “to   protect   defendants   from   burdensome
             litigation having no legal or factual basis.”
             Id. [Christiansburg Garment Co. v. EEOC, 434
             U.S. 412 (1978)], at 420, 98 S.Ct. 694.
             Accordingly, § 1988 authorizes a district
             court to award attorney’s fees to a defendant
             “upon a finding that the plaintiff’s action
             was frivolous, unreasonable, or without
             foundation.” Id., at 421, 98 S.Ct. 694; see
             also Kentucky v. Graham, 473 U.S. 159,
                                   32
      Case 1:18-cv-03202-DKC Document 68 Filed 03/10/21 Page 33 of 33


           165, n.9,    105   S.Ct.   3099,    87    L.Ed.2d   114
           (1985).

Fox v. Vice, 563 U.S. 826, 833 (2011).              The findings above more

than meet that standard and Defendants are entitled to recover

their attorneys’ fees.

IV.   Conclusion

      For the foregoing reasons, the court will dismiss this case,

with prejudice.     Defendants will have fourteen days to complete

the   evidentiary      foundation     for     the     specified      exhibits.

Thereafter, a final judgment will be entered and Defendants will

have fourteen days from the entry of that judgment to file a motion

requesting the award of attorneys’ fees in accordance with Local

Rule 109.2.c.    A separate order will follow.



                                                     /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                      33
